                                                       RFCEiVED BY OVERNIGHTMQ UNITED STATES
                                                                                       pjLgQ in tHE
                                                                                             DISTRICT COURT
AOi    (Rev. 02/14) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action             niRTRlCT OF HAWAII

                                        United States District CoMtI 8 im
                                                                            for the                 gj 1 o'clocKand2Lmin,AM             O


                                                                   District of Hawaii                   SUE BEITIA,CLERK

                        JANET HOWELL
                               Plaintiff
                                                                                             CUOO ^/4 - 4
                                   V.                                                    Civil Action No. 00025 JAO-RT
      USA ETALL, LANDSTUHL GERMANY, PAL,
                              Defendant

                                                  SUBPOENA TO APPEAR AND TESTIFY
                                           AT A HEARING OR TRIAL IN A CIVIL ACTION

To- ATTORNEY ANTHONY HUGO, DR. HAGHAN, LEILANI PALALAY, ELIZA AMOUGUIS, GHAYANNE AMOGUIS
   ■ GHANELLE AMOGUIS, ROSE ANN AMOGUIS, RAYMOND ALGANTARA, LOVELYN AMOGUIS,
                                                       (Name ofperson to whom this subpoena is directed)

         YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.                             /                   ^


Place- 3Q0 Al^ MQANAr-BlAtf -em-HUNULULU,
                                    "                                                  "Courtroom No.: TO BE SET UP SOON
         HI96g5Ql
                                                                                             Date and Time:



          You must also bring with you the following documents, electronically stored information, or objects (leave blank if
not applicable)'.
                    ALL THE GONGRETE EVIDENGES THAT WAS GONFISGATED FROM RAYMOND ALGNTARA, THE
                    FRAUD MILITARY DEPENDENTS PIGTURES. VIDEOS, REGORDING, THE GIRLFRIENDS, GARS,
                    HOUSES, MORTGAGES, BANKS, GREDIT GARDS, LOANS, EDUGATION LOANDS, PERSONAL
                    LOANS, GOPIES OF OVERSEAS VAGATIONS(PASSPORTS)PIGTURES OF THEIR BASTARDS


        The following provisions of Fed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT




                                            Signature ofClerk or Deputy Clerk                                  Attljrnpv'j ciartnHifP


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)
      JANET HOWELL-PLAINTIFF PROSE                                ^ ^Iiq issues or requests this subpoena, are:


                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy ofthe subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
AO 88 (Rev. 02/14) Subpoena to Appear and Testifi^ at a Hearing or Trial in a Civil Action (page 2)

Civil Action No. 00025 JAG-RT

                                                                PROOF OF SERVICE
                     (This section should not befiled with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name ofindividml and title, ifany)
on (date)


          □ I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                             ; or


          □ I returned the subpoena unexecuted because:



          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                  for travel and $                                  for services, for a total of $          0.00


          I declare under penalty of perjury that this information is true.                           /


Date:
                   (e
                9&^3l/2Cri9-          |
                                                                                                  (a -jy^
                                                                                      JANET HQi#! : PLAINTIFF PRO-SE
                                                                                                                 signature




                                                                                                      Printed name and title
                                                                                                      JANET HOWELL
                                                                                    92-7019 KAHEAST. KAPOLEI, HI 96707



                                                                                                          Server's address


Additional information regarding attempted service, etc.:

THE PLAINTIFF WILL SEND THE COURT PAPERS THROUGH CERTIFIED MAIL AND IF THE DEFENDANTS
DON'T WANT TO ACCEPT THE CERTIFIED MAIL, THE PLAINTIFF WILL USE SHERIFFS. THE PLAINTIFF'S
INFORMATION BELOW:

JANET C. HOWELL - PLAINTIFF-PROSE
92-7019 KAHEAST. KAPOLEI, HI 96707
HM808)744-4537, CELL (808)798-4126, CELL
(808)277-6896 - TEXT ONLY
EMAIL-ARIESJAN.2017@GMAIL.COM
ALONAROX8450@GMAIL.COM
AO 88 (Rev. 02/14) Subpoena to Appear and Testi^ at a Hearing or Trial in a Civil Action (page 3)

                             Federal Rule of Civil Procedure 45(c),(d),(e), and (g)(Effective 12/1/13)
(c)Place of Compliance.                                                              (ii) disclosing an unretained expert's opinion or information that does
                                                                                not describe specific occurrences in dispute and results from the expert's
 (1)For a Trial, Hearing, or Deposition, A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                 (C)Specifying Conditions as an Alternative. In the circumstances
  (A)within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may,instead ofquashing or
regularly transacts business in person; or                                      modifying a subpoena, order appearance or production under specified
  (B) within the state where the person resides, is employed, or regularly      conditions ifthe serving party:
transacts business in person, ifthe person                                           (i) shows a substantial need for the testimony or material that cannot be
     (i) is a party or a party's officer; or                                    otherwise met without undue hardship; and
     (it) is commanded to attend a trial and would not incur substantial             (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                (e) Duties in Responding to a Subpoena.
 (2)For Other Discovery, A subpoena may command:
  (A)production of documents, electronically stored information, or              (1)Producing Documents or Electronically Stored Information, These
tangible things at a place within 100 miles of where the person resides, is     procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                        information:
  (B)inspection of premises at the premises to be inspected.                      (A)Documents. A person responding to a subpoena to produce documents
                                                                                must produce them as they are kept in ftie ordinary course of business or
(d)Protecting a Person Subject to a Subpoena; Enforcement.                      must organize and label them to correspond to the categories in the demand.
                                                                                  (B)Formfor Producing Electronically Stored Information Not Specified.
 (1)Avoiding Undue Burden or E^ense;Sanctions, A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps       information, the person responding must produce it in a form or forms in
to avoid imposing tmdue burden or expense on a person subject to the            which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must            (C)Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—^which may include         person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees—on a party or attorney who         information in more than one form.
fails to comply.                                                                  (D)Inaccessible Electronically Stored Information. The person
                                                                                responding need not provide discovery ofelectronically stored information
 (2)Command to Produce Materials or PermitInspection,                           from sources that the person identifies as not reasonably accessible because
  (A)Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to         order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of    reasonably accessible because of undue burden or cost. Ifthat showing is
production or inspection unless also commanded to appear for a deposition,      made, the court may nonetheless order discovery from such sources ifthe
hearing, or trial.                                                              requesting party shows good cause, considering the limitations ofRule
  (B)Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or         (2) Claiming Privilege or Protection,
sampling any or all ofthe materials or to inspecting the premises—or to          (A)Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.     under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for        material must:
compliance or 14 days after the subpoena is served. If an objection is made,       (i) expressly make the claim; and
the following rules apply:                                                         (ii) describe the nature ofthe withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party      tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an         privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                       (B)Information Produced. Ifinformation produced in response to a
     (ii) These acts may be required only as directed in the order, and the     subpoena is subject to a claim ofprivilege or ofprotection as
order must protect a person who is neither a party nor a party's officer from   trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                  that received the information ofthe claim and the basis for it. After being
                                                                                notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena,                                          information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where         until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                    information ifthe party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                            present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits            compliance is required for a determination ofthe claim. The person who
specified in Rule 45(c);                                                        produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no   resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                    (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a           The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on       motion is transferred, the issuing court—^may hold in contempt a person
motion, quash or modify the subpoena if it requires:                            who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,             subpoena or an order related to it.
development, or commercial information; or
